Title: From George Washington to Armand, 7 October 1785
From: Washington, George
To: La Rouërie, Armand-Charles Tuffin, marquis de



My Dr Sir,
Mount Vernon 7th Octr 1785.

Your Letter of the 19th of May was brought to this place by Mr Houdon, who arrived here the 3d of this month. I delay no time to acknowledge the receipt of it, & to thank you for the several communications you have had the goodness to make me.
You are too well acquainted with my wishes for every thing which can promote your interest, honor, or happiness—to suppose that I did not rejoice at the prospect of your being appointed to the command of a Corps; which is agreeable to your own inclination, & which suits your talents: every thing which gratify’s the first, & favors the latter, I sincerely wish you may enjoy.
At present every thing in America is tranquil, & I hope will long remain so. It is not our interest to seek new broils—& I hope our neighbours will not commence them. It is not a little misterious however, that the Western Posts, on the American side the territorial line, should still be possessed by British Garrisons:

the mistery, it is to be presumed, will now soon be explained; as an american Minister has been received at the Court of London.
I never expect to draw my sword again, I can scarcely conceive the cause that would induce me to do it; but if, contrary to all expectation, such an event should take place—I should think it a fortunate circumstance—& myself highly honored, to have it supported by yours. My time is now occupied by rural amusements, in which I have great satisfaction; & my first wish is, altho’ it is against the profession of arms & would clip the wings of some of you young soldiers who are soaring after glory, to see the whole world in peace, & the Inhabitants of it as one band of brothers, striving who should contribute most to the happiness of mankind.
Mrs Washington, thankful for your kind remembrance of her, desires me to present her compliments to you. It is unnecessary to assure you of the high esteem & regard with which, I have the honor to be &c.

G: Washington

